DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This action is in reply to the Amendments/Response filed on 11/17/2021. Claims 1 and 8 have been amended. No additional claims have been added. No claims have been cancelled. Claims 1-10 are currently pending and have been examined.

Response to Amendment
The examiner fully acknowledges the amendments to claims 1 and 8 filed on 11/17/2021.
The Applicant’s amendments to claim 8 is sufficient to overcome the drawing objection pertaining to claim 8, and therefore the drawing objection has been withdrawn. A new objection is set forth herein and made final necessitated by amendments. 
The Applicant’s amendment to claim 1 is insufficient to overcome the prior references used in the 102 rejection from the previous office action, thus the rejection is set forth herein and made final necessitated by amendments. 

Claim Objections
Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight 
The changes applied to claim 8 cause the elements defined within, though recited in a
different order, to have the same structure as the elements listed within claim 7. Please see the corresponding duplicate elements bolded, and italicized and highlighted below from claims 7 and 8 filed 11/17/2021. 
7. (Original) The pushing lever structure of claim 6, further comprising a shaft portion provided at the bottom end of the pushing lever and a pivotal connection portion provided on the cover plate, wherein the shaft portion of the pushing lever is pivotally connected to the pivotal connection portion of the cover plate.

8. (Currently Amended) The pushing lever structure of claim 6, further comprising a pivotal connection portion provided on the cover plate and a shaft portion provided on the bottom end of the pushing lever, wherein the shaft portion of the pushing lever is pivotally connected to the pivotal connection portion of the cover plate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Shen (US PG Pub No. 20130228049).
In regards to claim 1 (Currently Amended), 
A pushing lever structure of a ratchet wrench, comprising: 
a head portion (head portion 12) formed with a receiving space (first compartment 125) and having a through hole (see annotated drawing) in a top wall (surface 121) of the head portion (head portion 12), wherein the through hole (see annotated drawing) is in communication with the receiving space (first compartment 125);

    PNG
    media_image1.png
    392
    529
    media_image1.png
    Greyscale

a ratchet gear (driving head assembly 20) having a peripheral surface provided with teeth (annular driving tooth portion 242), the ratchet gear (driving head assembly 20) being rotatably mounted in the receiving space (first compartment 125) of the head portion (head portion 12); 
a toothed element (see detents 40 and 42) having a front peripheral surface portion provided with teeth (teeth 412 and teeth 432), the toothed element (see detents 40 and 42)  further having a rear peripheral surface portion provided with a cavity (recessed seat 434) and a recess (recessed seat 414), wherein the cavity (recessed seat 434) and the recess (recessed seat 414) are vertically arranged with respect to each other, the cavity (recessed seat 434) has a greater horizontal width than the recess (recessed seat 414; see annotated drawing), 

    PNG
    media_image2.png
    641
    536
    media_image2.png
    Greyscale

the toothed element (see detents 40 and 42)  being mounted in the receiving space (first compartment 125) and displaceable between two opposite lateral sides of the receiving space (first compartment 125); 
a pushing lever having a main body (switching button 30), a pushing portion (handle portion 124) provided at a top end of the main body (switching button 30), and a pushing block (bottom lever 384) extending forward from the main body (switching button 30); the pushing lever (switching button 30) being rotatably mounted in the receiving space (first compartment 125), wherein the pushing portion (handle portion 124) juts out of the head portion (head portion 12) through the through hole (see annotated drawing), the pushing block (bottom lever 384) extends into the recess (recessed seat 414) of the toothed element (see detents 40 and 42), and the pushing block (bottom lever 384) drives the toothed element (see detents 40 and 42)  into displacement when the pushing lever (switching button 30) is rotated; and 


In regards to claim 2 (Original),
The pushing lever structure of claim 1, wherein the pushing block (bottom lever 384) has a width gradually reduced toward a free end of the pushing block (bottom lever 384) (see annotated drawing),

    PNG
    media_image3.png
    272
    456
    media_image3.png
    Greyscale

 and the recess (recessed seat 414) has two opposite lateral sides spaced farther apart at an opening of the recess (recessed seat 414) than at an inner end of the recess (recessed seat 414; see annotated drawing).

    PNG
    media_image4.png
    476
    642
    media_image4.png
    Greyscale

In regards to claim 3 (Original),
The pushing lever structure of claim 2, wherein the pushing block (bottom lever 384) has two curved opposite lateral sides and the two opposite lateral sides of the recess (recessed seat 414) are curved (see annotated drawing).

    PNG
    media_image5.png
    388
    753
    media_image5.png
    Greyscale

In regards to claim 5 (Original), 


    PNG
    media_image6.png
    387
    753
    media_image6.png
    Greyscale





In regards to claim 6 (Original), 
The pushing lever structure of claim 1, wherein the receiving space (first compartment 125) has a hollow bottom side (the underside of surface 123), a cover plate (closure plate 50) is mounted at a bottom side of the head portion (head portion 12) to close the receiving space (first compartment 125), and the pushing lever (switching button 30) has a bottom end pivotally provided on the cover plate (closure plate 50).

In regards to claim 9 (Original), Shen discloses
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US PG Pub No. 20130228049) further in view of Chen (US Patent No. 6516690). 

In regards to claim 7 (Original), Shen discloses 
The pushing lever structure of claim 6, the cover plate (closure plate 50).
	Shen fails to disclose “further comprising a shaft portion provided at the bottom end of the pushing lever and a pivotal connection portion provided on the cover plate, wherein the shaft portion of the pushing lever is pivotally connected to the pivotal connection portion of the cover plate”. 	However, Chen teaches a shaft portion (circular rod 411) that extends from the main body of the pushing lever and a pivotal connection (hole 71) in the cover plate, where the circular rod is rotatably engaged with the hole 71.
 Shen and Chen are considered to be analogous to the claimed invention because they are in the same field of hand tools with ratchet arrangement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen to incorporate the teachings of Chen and include a shaft portion disposed on 

In regards to claim 8, note that Shen as modified in claim 7 teaches
The pushing lever structure of claim 6, the cover plate (Shen closure plate 50) is modified to include a shaft portion (circular rod 411) that extends from the main body of the pushing lever and a pivotal connection (hole 71) in the cover plate, where the circular rod is rotatably engaged with the hole 71.
	Claim 8 (Currently amended) recites 
The pushing lever structure of claim 6, further comprising a pivotal connection portion provided on the cover plate and a shaft portion provided on the bottom end of the pushing lever, wherein the shaft portion of the pushing lever is pivotally connected to the pivotal connection portion of the cover plate.
	The elements claimed in claim 8 are the same as those within claim 7, and thusly claim 7 is objected to. As the subject matter between Claim 8 and Claim 7 are substantially the same, see the rejection of claim 7 for the rejection of claim 8. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (US PG Pub No. 20130228049) further in view of Arnold (US Patent No. 6918323)
In regards to claim 10 (Original),


    PNG
    media_image7.png
    331
    566
    media_image7.png
    Greyscale

However, Arnold teaches 
The pushing lever structure of claim 1, further comprising a protruding portion (lip 145) and a position-limiting groove (Page 25 column 5 lines 18-20: into a groove at the bottom of compartment 24, thereby axially retaining lever 122 in its compartment), wherein the protruding portion (lip 145) and the position-limiting groove are provided between a wall of the through hole (see annotated drawing) of the head portion (head portion 12) and a peripheral surface of the main body (switching button 30) of the pushing lever, the protruding portion (lip 145) extends into the position-limiting groove, and the pushing lever reaches a rotation stop point when the protruding portion contacts either of two opposite ends of the position-limiting groove.
Shen and Arnold are considered to be analogous to the claimed invention because they are in the same field of hand tools with ratchet arrangement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed .   


Allowable Subject Matter

Claim 4 (Original) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 4 (Original), Shen discloses
The pushing lever structure of claim 3, wherein each of the two opposite lateral sides of the pushing block (bottom lever 384) a surface, and each of the two opposite lateral sides of the recess (recessed seat 414).
	However, what Shen and other publications in the art fail to disclose is the formation of the pushing block and recess discretely having the shape of “forms a concave surface” and “forms a convex surface” accordingly. Much in art will either use a ball or rod disposed on an elastic element in lieu of a pushing block. Also, the recess will more often than not, in order to accommodate an elastically engaged rod or ball will be concave in the shape of the lateral walls. 
	Chou (US Patent No. 10335929) teaches the recess, but isn’t definitive in showing the space as having convex surfaces. Additionally, it lacks a pushing block and what may be interpreted as a pushing block has only orthogonal surfaces, not concave lateral surfaces. 




Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
The amendment is insufficient to overcome the rejection of claim 1 based upon the rejection under 35 U.S.C. 102(a)(2) as being clearly anticipated by She (US PG Pub No. 20130228049) as set forth in the last Office action as the amendments made, though supported by the applicant’s specification, are not enough to prevent Shen from reading upon broadest reasonable interpretation of the applicants’ claim language. 
The Applicant amended claim 1, so that in part it reads --“the cavity has a greater horizontal width than the recess…”—However, what is considered horizontal or vertical is something relative to orientation. Please see the annotated drawing below:

    PNG
    media_image2.png
    641
    536
    media_image2.png
    Greyscale

The examiner believes they may consider that the orientation of a ratchet wrench would most likely constantly be in a state of change, where the tool would be used on objects above head, or underneath vehicles or in tight spaces, thusly in the orientation shown in the annotated drawing, the element interpreted as the cavity would horizontally have a greater width than the element interpreted as the recess. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Shen’s detents 40 and 42 cannot be equated to the toothed element of the present invention) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  However, it is noted that based off of the claim language, where the toothed element possess at least a front peripheral surface portion provided with teeth, the rear surface provided with a cavity and a recess in vertical relation to 
The examiner fully acknowledges that by having the detents capable of independent movement relative to each other allows them to serve a different function than what is intended by the applicant. 
However, the examiner believers that Shen still anticipates the structure within the claim language. 
In response to applicant's argument that Shen is unable to meet the considerations of the pushing block 54 and recess 46, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is noted that the pushing block is described as “extending forward from the main body…extends into the recess of the toothed element…and drives the toothed element into displacement when the pushing lever is rotated…” The pushing block, which examiner has taken the position of being anticipated by Shen’s bottom lever 384, has the intended use of driving the toothed element into displacement. Though not the intended used as the applicant has illustrated with excerpts from Shen’s specification, the bottom lever, by having an elastic element, by default will have a force urging it away, and therein by engaging the pawl, will drive the toothed element into displacement.  Please see the annotated drawing below. It is readily understood again that it is not the intended use by the elements of Shen that anticipate the applicant’s invention’s pushing block, however pushing the toothed element towards displacement is a resultant of the presence of an elastic member.  



    PNG
    media_image8.png
    610
    502
    media_image8.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (US Patent No. 9032845) teaches a ratchet wretch including a first recess, a second recess and a third recess. A ratchet wheel is rotatably located in the first recess and a pawl is located in the second recess. The pawl has a curved recess defined in the rear side thereof and a protrusion extending therefrom. A first face is defined between the protrusion and the curved recess. A second face is defined in the pawl and located away from the third recess. Please see the pawl clearly shown in fig 2, where there are two regions, 32 and 33, that would read on the cavity and recess of the applicant’s art, with differing widths. However, what is lacking is both elements 32 and 33 and concavely shape. Neither possess the convex structure mentioned in the applicant’s claim 4.

    PNG
    media_image9.png
    602
    839
    media_image9.png
    Greyscale

Chen (US Patent No. 9333629) teaches a novel reversible ratchet wrench may include a wrench body, a control member, a ratchet member and a rotating member, wherein the control member has a restricting slot and two stopper planes, and a deep hole for placing the spring. The control member is placed into the round hole of the wrench body by the half cylindrical body and connects with the ratchet member which is placed into the arc-shaped ratchet slot, thereby resulting in a secure relative positioning between the control member and the ratchet member. Please figure 3. Within the figure, there are two regions, 33 and 34, that clearly have a width that is greater than the width of area defined by 35 and side walls 351 and 352. The combination of features would read upon the cavity and recesses that the applicant has mentioned, however all the aforementioned regions (33, 34 and 35) can be read as angular with an inclination towards all being concave. What is 

    PNG
    media_image10.png
    558
    936
    media_image10.png
    Greyscale

Yang (US Patent No. 10232494) teaches a ratchet wrench including a body with a ratchet wheel, a pawl and a switch unit connected thereto. The pawl has a toothed portion on the front side thereof, and a concaved area in the rear side thereof. A first face and two second faces are defined in the concaved area. See Figures 3 and 4 below. 

    PNG
    media_image11.png
    429
    880
    media_image11.png
    Greyscale

. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723